Exhibit 10.4

LETTER OF CREDIT AGREEMENT

dated as of

July 12, 2013

between

SMITHFIELD FOODS, INC.,

as the Company,

and

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

as the Issuer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I       DEFINITIONS

     1      Section 1.1.    Defined Terms      1      Section 1.2.    Terms
Generally      9      Section 1.3.    Accounting Terms; GAAP      10     
Section 1.4.    Classification of LC Disbursement and Borrowings      10   

ARTICLE II     THE FACILITY

     10      Section 2.1.    Request for Issuance      10      Section 2.2.   
Issuance      11      Section 2.3.    Disbursement and Reimbursement      11   
  Section 2.4.    Payments and Prepayments of LC Disbursements      12     
Section 2.5.    LC Disbursements and Borrowings      13      Section 2.6.   
Interest Elections      14      Section 2.7.    Interest      14     
Section 2.8.    Fees      15      Section 2.9.    Alternate Rate of Interest;
Break Funding Payments      16      Section 2.10.    Increased Costs      16   
  Section 2.11.    Taxes      17      Section 2.12.    Payments Generally     
19      Section 2.13.    Mitigation Obligations; Designation of a Different
Issuing Office      19      Section 2.14.    Returned Payments      19   

ARTICLE III      CONDITIONS

     20      Section 3.1.    Conditions to Effectiveness      20   

ARTICLE IV      REPRESENTATIONS AND WARRANTIES

     21      Section 4.1.    Organization; Powers      21      Section 4.2.   
Authorization; Enforceability      21      Section 4.3.    Governmental
Approvals; No Conflicts      21      Section 4.4.    Financial Condition; No
Material Adverse Change      21      Section 4.5.    Properties      22     
Section 4.6.    Litigation and Environmental Matters      22      Section 4.7.
   Compliance with Laws and Agreements      22      Section 4.8.    Investment
Company Status      22      Section 4.9.    Taxes      22      Section 4.10.   
ERISA      22      Section 4.11.    Disclosure      23      Section 4.12.   
Solvency      23   

ARTICLE V      COVENANTS

     23      Section 5.1.    Use of Letter of Credit      23      Section 5.2.
   Amendments to Merger Agreement      23      Section 5.3.    Payments in
connection with Acquisition      24   

ARTICLE VI     EVENTS OF DEFAULT; REMEDIES

     24      Section 6.1.    Events of Default      24      Section 6.2.   
Remedies      25   

ARTICLE VII    MISCELLANEOUS

     26      Section 7.1.    Notices      26      Section 7.2.    Waivers;
Amendments      27      Section 7.3.    Expenses; Indemnity; Waiver      27     
Section 7.4.    Successors and Assigns      28   

 

i



--------------------------------------------------------------------------------

  Section 7.5.    Survival      29      Section 7.6.    Counterparts;
Integration; Effectiveness      29      Section 7.7.    Severability      29   
  Section 7.8.    Right of Setoff      29      Section 7.9.    Governing Law;
Jurisdiction; etc.      29      Section 7.10.    WAIVER OF JURY TRIAL      30   
  Section 7.11.    Headings      30      Section 7.12.    Confidentiality     
30      Section 7.13.    Interest Rate Limitation      31      Section 7.14.   
Construction      32      Section 7.15.    Equitable Relief      32     
Section 7.16.    No Fiduciary Duty      32      Section 7.17.    USA PATRIOT Act
Notice      32   

Exhibits

 

Exhibit A: Form of Request Exhibit B: Form of Interest Election Request

 

ii



--------------------------------------------------------------------------------

LETTER OF CREDIT AGREEMENT dated as of July 12, 2013, among SMITHFIELD FOODS,
INC., a Virginia corporation (the “Company”), and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW YORK BRANCH (the
“Issuer”).

RECITALS

The Company has requested that the Issuer issue an irrevocable standby letter of
credit for the account of the Company in a face amount not to exceed
$750,000,000. Subject to the terms and conditions set forth herein, the Issuer
is willing to issue the Letter of Credit.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Defined Terms.

As used in this Agreement, the following terms have the meanings specified
below:

“ABL Credit Facility” means that certain Second Amended and Restated Credit
Agreement dated as of June 9, 2011, among the Company, certain of its
Subsidiaries party thereto, the lenders party thereto, and the Issuer, as
administrative agent thereunder, as amended by that certain consent letter dated
July 18, 2012, that certain First Amendment to Second Amended and Restated
Credit Agreement dated as of January 31, 2013, that certain Increased Commitment
Supplement dated as of January 31, 2013, that certain Consent and Second
Amendment to Second Amended and Restated Credit Agreement dated as of July 12,
2013, and as may be further amended, amended and restated, supplemented, or
otherwise modified, so long as the Issuer remains party as the “Administrative
Agent” thereunder immediately after giving effect to the related amendment,
amendment and restatement, supplement, or other modification. If the Issuer
ceases to be the “Administrative Agent” under the ABL Credit Facility, then “ABL
Credit Facility” shall, for the avoidance of doubt, be deemed to mean the ABL
Credit Facility in the form which existed immediately prior to the date on which
the Issuer ceased to be the Administrative Agent thereunder.

“ABR”, when used in reference to any LC Disbursement or Borrowing, refers to
whether such LC Disbursement, or the LC Disbursements comprising such Borrowing,
bears interest at a rate determined by reference to the Alternate Base Rate.

“Act” has the meaning assigned to such term in Section 7.17 (PATRIOT ACT
Provision).

“Acquisition” means the acquisition by Shuanghui of one hundred percent
(100%) of the capital stock issued by the Company pursuant to the Merger
Agreement.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.

“Affiliate” has the meaning assigned to such term in the Term Loan Agreement.

 

LETTER OF CREDIT AGREEMENT, Page 1



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greater of (i) the Base Rate in
effect on such day and (ii) the Federal Funds Effective Rate in effect on such
day plus  1/2 of 1%. Any change in the Alternate Base Rate due to a change in
the Base Rate or the Federal Funds Effective Rate shall be effective from and
including the opening of business on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.

“Applicable Margin” means, for any day with respect to any ABR LC Disbursement
or Eurodollar LC Disbursement, the rate per annum set forth below under the
caption “ABR Spread” or “Eurodollar Spread”, as the case may be, for the
applicable time period following the Draw Date.

 

Time Period

   Eurodollar
Spread     ABR Spread  

0 – 90 days following the Draw Date

     4.00 %      3.00 % 

91-180 days following the Draw Date

     4.50 %      3.50 % 

181-270 days following the Draw Date

     5.00 %      4.00 % 

271-360 days following the Draw Date

     5.50 %      4.50 % 

361-450 days following the Draw Date

     6.00 %      5.00 % 

451-540 days following the Draw Date

     6.50 %      5.50 % 

541-630 days following the Draw Date

     7.00 %      6.00 % 

631 days following the Draw Date and thereafter

     7.50 %      6.50 % 

“Availability” has the meaning assigned to such term in the ABL Credit Facility.

“Availability Period” means the period beginning on the Effective Date and
ending on the date the Commitment terminates pursuant to Section 2.1(d).

“Base Rate” means the rate of interest per annum quoted from time to time by the
Issuer as its base rate in effect at its principal office in New York City; each
change in the Base Rate shall be effective from and including the date such
change is quoted as being effective.

“Bankruptcy Law” means title 11 of the United States Code or any similar federal
or state law for the relief of debtors.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereto).

“Board of Directors” means the Board of Directors of the Company or any
committee thereof duly authorized to act on behalf of such Board of Directors
with respect to the relevant matter.

“Borrowing” means, at any time after the Conversion Date, LC Disbursements of
the same Type converted or continued on the same date and, in the case of
Eurodollar LC Disbursements, as to which a single Interest Period is in effect.

 

LETTER OF CREDIT AGREEMENT, Page 2



--------------------------------------------------------------------------------

“Borrowing Limit” has the meaning assigned to such term in that certain Amended
and Restated Credit and Security Agreement dated as of January 31, 2013 among
the Issuer, as the administrative agent, Smithfield Receivables Funding LLC, the
Company, Nieuw Amsterdam Receivables Corporation, and the other lenders party
thereto, as amended by that certain Amendment No. 1 to Amended and Restated
Credit and Security Agreement, dated as of May 31, 2013, that certain Waiver
No. 1 to Amended and Restated Receivables Sale Agreement and Amended and
Restated Credit and Security Agreement, dated as of July 12, 2013, and as may be
further amended, amended and restated, supplemented, or otherwise modified, so
long as the Issuer remains party as the “Administrative Agent” thereunder
immediately after giving effect to the related amendment, amendment and
restatement, supplement, or other modification.

“Business Day” means any day (i) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (ii) if such day relates to a Borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurodollar Borrowing, or to a notice by the
Company with respect to any such Borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in deposits
denominated in Dollars are carried out in the London interbank market.

“Cash Equivalents” has the meaning assigned to such term in the Term Loan
Agreement.

“Change in Law” means (i) the adoption of any law, rule or regulation after the
date of this Agreement, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (iii) compliance by the Issuer (or, for purposes of
Section 2.10(b), by any lending office of the Issuer or by the Issuer’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement. Notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued. Basel
III is a global regulatory standard on bank capital adequacy, stress testing and
market liquidity risk agreed upon by the members of the Basel Committee on
Banking Supervision in 2010-11.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means the commitment of the Issuer to issue the Letter of Credit
hereunder in a face amount of $750,000,000.00, on the terms and subject to the
conditions set forth herein.

“Company” has the meaning assigned to such term in the first paragraph of this
Agreement.

“Conversion Date” means the third Business Day immediately following the Draw
Date.

 

LETTER OF CREDIT AGREEMENT, Page 3



--------------------------------------------------------------------------------

“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” has the meaning assigned to such term in the Term Loan
Agreement.

“Draw Date” means the date on which the LC Disbursement is made under and in
accordance with the Letter of Credit.

“Effective Date” has the meaning assigned to such term in Section 3.1.

“Environmental Laws” has the meaning assigned to such term in the Term Loan
Agreement.

“Environmental Liability” has the meaning assigned to such term in the Term Loan
Agreement.

“ERISA Event” has the meaning assigned to such term in the Term Loan Agreement.

“Eurodollar”, when used in reference to any LC Disbursement or Borrowing, refers
to whether such LC Disbursement, or the LC Disbursements comprising such
Borrowing, bears interest at a rate determined by reference to the Adjusted LIBO
Rate.

“Event of Default” has the meaning assigned to such term in Section 6.1.

“Excluded Taxes” means, with respect to the Issuer or any other recipient of any
payment to be made by or on account of any obligation of the Company hereunder,
(a) Taxes imposed on (or measured by) its net income, franchise taxes, and
branch profits taxes, in each case (i) imposed by the United States of America,
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of the Issuer, in which
its applicable lending office is located, or (ii) that are Other Connection
Taxes, (b) Taxes attributable to the recipient’s failure to comply with
Section 2.11(e), and (c) any U.S. federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal

 

LETTER OF CREDIT AGREEMENT, Page 4



--------------------------------------------------------------------------------

Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Issuer from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” means that certain fee letter dated July 12, 2013 between the
Issuer and the Company.

“Fiscal Year” means the fiscal year of the Company ending on the Sunday closest
to April 30 of each year or such other fiscal year as may be determined by the
Company and the Board of Directors and of which the Issuer shall receive written
notice.

“Full Satisfaction” means, as of any date, that on or before such date: (a) the
principal of and interest accrued to such date on the Obligations (other than
the contingent LC Exposure) shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
(other than the contingent LC Exposure and other contingent amounts not then
liquidated) shall have been paid in full in cash, (c) the Commitment shall have
expired or irrevocably been terminated, and (d) the contingent LC Exposure shall
have been secured by: (i) the grant of a first priority, perfected Lien on cash
or Cash Equivalents (subject only to Liens of the type described in clauses
(iv) and (ix) of the definition of “Permitted Liens” in the Term Loan Agreement)
in an amount at least equal to 105% of the amount of such LC Exposure or other
collateral which is acceptable to the Issuer in its sole discretion or (ii) the
issuance of a “back–to–back” letter of credit in form and substance acceptable
to the Issuer with an original face amount at least equal to 105% of the amount
of such LC Exposure and issued by an issuing bank satisfactory to the Issuer in
its sole discretion.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Hazardous Materials” has the meaning assigned to such term in the Term Loan
Agreement.

“Indebtedness” has the meaning assigned to such term in the Term Loan Agreement.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any LC Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 7.3(b).

“Information” has the meaning assigned to such term in Section 7.12.

“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in substantially the form of Exhibit B hereto in accordance
with Section 2.6.

 

LETTER OF CREDIT AGREEMENT, Page 5



--------------------------------------------------------------------------------

“Interest Payment Date” means (i) with respect to any ABR LC Disbursement, the
last day of each March, June, September and December and (ii) with respect to
any Eurodollar LC Disbursement, the last day of the Interest Period applicable
to the Borrowing of which such LC Disbursement is a part.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the day that is one, two,
or three months thereafter, as the Company may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period that commences on the last Business Day of a calendar month,
shall end on the last Business Day of the last calendar month of such Interest
Period and (iii) no Interest Period shall extend beyond the Termination Date.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Issuance Fee” means that certain non-refundable issuance fee described in the
Fee Letter.

“LC Disbursement” means the draft honored by the Issuer under the Letter of
Credit, the term loan resulting from a deemed conversion pursuant to
Section 2.4(a), or both, as the context may require.

“LC Documents” means this Agreement, the Request, the Letter of Credit, the Fee
Letter, and all other agreements, instruments, and other documents governing or
providing for (a) the rights and obligations of the parties hereto with respect
to the Letter of Credit or (b) any collateral provided hereunder as security for
any of the Obligations, in each case now or hereafter executed and/or delivered
pursuant to or in connection with any of the foregoing. The parties confirm that
that the Merger Agreement and the documents relating thereto and to the
Acquisition shall not constitute LC Documents.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
the Letter of Credit at such time plus (b) the aggregate amount of the
LC Disbursements that have not been reimbursed by the Company at such time.

“Letter of Credit” has the meaning given in Section 2.1(a).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Bloomberg L.P. (the “Service”) Page
BBAM1/(Official BBA USD Dollar Libor Fixings) or any successor or substitute
page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Issuer from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in an
amount equal to the relevant Borrowing in the London interbank market) at
approximately 11:00 a.m., London time, two London Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the LIBO Rate with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/16 of 1%) at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Issuer in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two London
Business Days prior to the commencement of such Interest Period.

 

LETTER OF CREDIT AGREEMENT, Page 6



--------------------------------------------------------------------------------

“Lien” has the meaning assigned to such term in the Term Loan Agreement.

“London Business Day” means any day that is a day on which dealings in deposits
denominated in Dollars are carried out in the London interbank market.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole, (b) the ability of the Company to
perform its obligations under the LC Documents, or (c) the rights of or benefits
available to the Issuer thereunder.

“Maximum Rate” has the meaning assigned to such term in Section 7.13(a).

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
May 28, 2013 by and among the Company, Shuanghui, and Merger Sub, and all
amendments and modifications thereto made after the Effective Date permitted by
Section 5.2 hereof.

“Merger Sub” means Sun Merger Sub, Inc., a Virginia corporation and wholly-owned
subsidiary of Shuanghui.

“Obligations” means the obligation of the Company (without duplication) to
reimburse each LC Disbursement, repay any Borrowings and pay all accrued and
unpaid fees, interest, costs, expenses, and other amounts provided for in the
LC Documents now or hereafter existing, whether fixed, contingent, liquidated,
or unliquidated. The term Obligations includes any and all post-petition
interest and expenses (including attorneys’ fees and disbursements) whether or
not allowed under any bankruptcy, insolvency, or other similar law.

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
LC Document) or sold or assigned an interest in this Agreement or any other LC
Document.

“Other Taxes” means any and all present or future stamp, documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or under any other LC Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other
LC Document.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” has the meaning assigned to such term in the Term Loan Agreement.

 

LETTER OF CREDIT AGREEMENT, Page 7



--------------------------------------------------------------------------------

“Public Bond Documents” has the meaning assigned to such term in the Term Loan
Agreement.

“Receivables Securitization” has the meaning assigned to such term in the ABL
Credit Facility.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Request” means at any time a request by the Company for the issuance of the
Letter of Credit hereunder, substantially in the form attached hereto as Exhibit
A.

“Restricted Subsidiary” has the meaning assigned to such term in the Term Loan
Agreement.

“Shuanghui” means Shuanghui International Holdings Limited, a corporation formed
under the laws of the Cayman Islands.

“Significant Subsidiary” means any Restricted Subsidiary that is a “Significant
Subsidiary” of the Company within the meaning of Rule 1-02 under Regulation S-X
promulgated by the Securities and Exchange Commission.

“Statutory Reserve Rate” means for any day (or for the Interest Period for any
Eurodollar Borrowing), a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
arithmetic mean of the aggregate of the maximum reserve percentages (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Issuer is subject for eurocurrency
funding (currently referred to as “Eurodollar liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar LC Disbursements shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to the Issuer under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsidiary” means, with respect to any Person, any corporation, association,
limited liability company, partnership or other business entity of which more
than 50% of the total voting power of shares of capital stock or other equity
interests (including partnership or joint venture interests) entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by (a) such Person or (b) one or more Subsidiaries of
such Person.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

LETTER OF CREDIT AGREEMENT, Page 8



--------------------------------------------------------------------------------

“Term Loan Agreement” means that certain Amended and Restated Term Loan
Agreement dated as of August 31, 2012, among the Company, the lenders party
thereto, and the Issuer, as administrative agent thereunder, as the same has
been amended by that certain First Amendment to Amended and Restated Term Loan
Agreement dated as of January 31, 2013, that certain consent letter dated
July 12, 2013, and as may be further amended, amended and restated,
supplemented, or otherwise modified, so long as the Issuer remains party as the
“Administrative Agent” thereunder immediately after giving effect to the related
amendment, amendment and restatement, supplement, or other modification. If the
Issuer ceases to be the “Administrative Agent” under the Term Loan Agreement,
then “Term Loan Agreement” shall, for the avoidance of doubt, be deemed to mean
the Term Loan Agreement in the form which existed immediately prior to the date
on which the Issuer ceased to be the Administrative Agent thereunder.

“Termination Date” means June 10, 2016.

“Transactions” means the execution, delivery and performance by the Company of
this Agreement and the other LC Documents and the Issuer’s issuance of the
Letter of Credit hereunder.

“Type”, when used in reference to any LC Disbursement or Borrowing, refers to
whether the rate of interest on such LC Disbursement, or on the LC Disbursements
comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate
or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as adopted in the State of New York.

“Wire Transfer Instructions” means the following wire transfer instructions or
such other instructions then most recently designated by the Issuer:

 

Wire funds to:

  JPMorgan Chase N.A.  

ABA Number:

  021000021  

For the Account of:

  Rabobank International New York Branch

Account Number:

  400-212307  

For Further Credit to:

  Smithfield  

Reference:

  Loan Synd. /# 80223  

Attn:

  Punam Gambhir  

Section 1.2. Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) reference herein to any law
or regulation shall be construed to include any amendment, replacement or other
modification thereto and (f) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

LETTER OF CREDIT AGREEMENT, Page 9



--------------------------------------------------------------------------------

Section 1.3. Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that, if the Company notifies the Issuer that the Company
requests an amendment to any provision (including any definition) hereof to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the Issuer
notifies the Company that the Issuer requests an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

Section 1.4. Classification of LC Disbursement and Borrowings.

For purposes of this Agreement, LC Disbursements outstanding after 5:00 p.m.
(New York time) on the Conversion Date may be classified and referred to by Type
(e.g., a “Eurodollar LC Disbursements” or “ABR LC Disbursements”). For the
avoidance of doubt, after such time Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing” or “ABR Borrowing”).

ARTICLE II

THE FACILITY

Section 2.1. Request for Issuance.

(a) Subject to the terms and conditions set forth herein, during the
Availability Period, the Company or the Merger Sub may request the issuance of,
and the Issuer shall issue to the Merger Sub, an irrevocable standby letter of
credit for the Company’s account in the form attached as Annex I to the Request
(the “Letter of Credit”). The Company authorizes the Issuer to accept a Request
for the issuance of the Letter of Credit during the Availability Period signed
solely by the Merger Sub.

(b) To request the issuance of the Letter of Credit, the Company or the Merger
Sub, as the case may be, shall deliver by hand or facsimile to the Issuer (no
less than three (3) Business Days prior to the requested date of issuance) a
Request requesting the issuance of the Letter of Credit and containing only the
information required by the Request attached hereto as Exhibit A, it being
understood and agreed that no other information shall be necessary or required
for Issuer to prepare or issue the Letter of Credit. The Letter of Credit shall
be governed by the laws of the State of New York and the International Standby
Practices 1998, International Chamber of Commerce Publication No. 590, and shall
provide for a single draw on the Draw Date.

(c) The Letter of Credit shall have a stated expiry date as provided in
paragraph 7 of the Letter of Credit.

(d) The Commitment shall terminate on the earliest to occur of: (i) the issuance
of the Letter of Credit, (ii) 5:00 p.m., New York City time, on December 6,
2013, (iii) the Issuer’s receipt of written notice from the Company terminating
the Commitment hereunder and (iv) the first Business Day following the
consummation of the Acquisition. Any termination of the Commitment is permanent.

 

LETTER OF CREDIT AGREEMENT, Page 10



--------------------------------------------------------------------------------

Section 2.2. Issuance.

The obligation of the Issuer to issue the Letter of Credit is subject to the
satisfaction of the following conditions:

(a) the Issuer shall have received the Request in accordance with
Section 2.1(b);

(b) the Availability Period shall not have ended; and

(c) the Issuer shall have received the Issuance Fee from the Company or the
Merger Sub.

Section 2.3. Disbursement and Reimbursement.

(a) The Issuer shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under the Letter of
Credit. The Issuer shall promptly after such examination notify the Company by
telephone (confirmed by facsimile or electronic communication) of such demand
for payment and whether the Issuer has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Company of its obligation to reimburse the Issuer with
respect to the LC Disbursement.

(b) Subject to Section 2.4, the Company shall reimburse the LC Disbursement by
paying the amount thereof to the Issuer on or before the third Business Day
immediately following the Draw Date. Any LC Disbursement outstanding after the
Draw Date shall bear interest on the outstanding amount thereof in accordance
with Section 2.7 and, if outstanding at the Conversion Date, shall be deemed to
be converted to a term loan in accordance with Section 2.4. Notwithstanding
anything to the contrary set forth herein, any failure by the Company to
reimburse such LC Disbursement on or prior to the Conversion Date shall not be a
Default.

(c) The Issuer shall maintain in accordance with its usual practice an account
evidencing the LC Disbursement, any Borrowings and all other amounts payable by
the Company under this Agreement and the other LC Documents. The entries made in
such account shall be prima facie evidence of the existence, Types, and amounts
of the Obligations recorded therein and such determination shall be conclusive
absent manifest error; provided that the failure of the Issuer to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Company to pay the Obligations in accordance with the terms of this
Agreement and the other LC Documents. Amounts received by the Issuer (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the LC Documents (which shall be applied as specified by the
Company), (B) a mandatory prepayment (which shall be applied in accordance with
Section 2.4(c)), or (C) amounts to be used to cash collateralize LC Exposure, or
(ii) for so long as an Event of Default exists, shall be applied, without
duplication, (v) first, to pay the accrued and unpaid fees owing to the Issuer
hereunder, until such amounts are paid in full, (w) second, to pay accrued and
unpaid interest on the LC Disbursements, until such amount is paid in full,
(x) third, to pay the unreimbursed principal amount of LC Disbursements, until
paid in full, (y) fourth, to pay all other outstanding Obligations until fully
paid, and (z) fifth, to return any remaining amounts to the Company.

 

LETTER OF CREDIT AGREEMENT, Page 11



--------------------------------------------------------------------------------

(d) The Company’s obligation to reimburse LC Disbursements as provided in this
Agreement shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of the Letter of Credit or this Agreement, or any term or
provision therein, (ii) the Request for the Letter of Credit or any draft or
other document presented under the Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuer under the Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of the Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Issuer nor any of its Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
the Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to the
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuer; provided that the foregoing shall not
be construed to excuse the Issuer from liability to the Company to the extent of
any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Company to the extent permitted by applicable
law) suffered by the Company that are caused by the Issuers’ failure to exercise
care when determining whether drafts and other documents presented under the
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Issuer (as finally determined by final non-appealable judgment by a court
of competent jurisdiction), the Issuer shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of the Letter of Credit, the Issuer may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of the Letter of Credit.

(e) The Issuer shall not be required to take any action which the Issuer
reasonably believes exposes it to personal liability or which the Issuer
reasonably believes is contrary to any LC Document or applicable law. The
Company assumes all risks of the acts or omissions of the beneficiary with
respect to its use of any of the proceeds of the Letter of Credit. If at any
time it becomes unlawful for the Issuer to comply with any of its obligations
under the Letter of Credit (including as a result of any sanctions imposed by
the United Nations, the European Union, the Netherlands, the United Kingdom
and/or the United States of America), such obligations shall be suspended (and
all corresponding rights shall cease to accrue) until such time as it may again
become lawful for the Issuer to comply with them, and the Issuer shall not be
liable for any losses which the Company may incur as a result.

(f) All amounts payable hereunder shall be paid on the date due in immediately
available funds in Dollars. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

Section 2.4. Payments and Prepayments of LC Disbursements.

(a) The aggregate amount of the LC Disbursement which remains outstanding as of
5:00 p.m. (New York time) on the Conversion Date shall automatically be deemed
to be converted, without any further action or notice by any Person, to a term
loan advanced on the Draw Date by the Issuer to the Company in an aggregate
principal amount equal to the aggregate amount of the

 

LETTER OF CREDIT AGREEMENT, Page 12



--------------------------------------------------------------------------------

LC Disbursement which remains outstanding as of 5:00 p.m. (New York time) on the
Conversion Date, with the outstanding principal amount of such term loan being
due and payable in full on the Termination Date. The Company hereby promises to
pay the principal amount of such converted LC Disbursement and all accrued and
unpaid interest thereon in full on the Termination Date.

(b) After the Conversion Date, the Company shall have the right at any time and
from time to time to prepay such LC Disbursements, in whole or in part, without
premium or penalty other than payment of any loss, cost or expense in accordance
with Section 2.9(b), subject to the Company providing the Issuer written notice
of the amount and date of prepayment no less than (i) in the case of prepayment
of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, and (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment.

(c) On each Business Day after a Liquidity Determination Date, the Company shall
prepay the outstanding principal amount of the LC Disbursements, along with all
accrued but unpaid interest thereon in accordance with Section 2.7(d), in an
amount equal to the Excess Liquidity Amount calculated as of such Liquidity
Determination Date.

As used in this Section 2.4(c):

“Excess Liquidity Amount” means, as of any Liquidity Determination Date, an
amount equal to the lesser of (i) the positive difference, if any, of (x) the
Liquidity minus (y) $350,000,000 and (ii) the maximum amount permitted by the
terms of the ABL Credit Facility to prepay the L/C Disbursements pursuant to
this Section 2.4(c).

“Liquidity” means, as of any Liquidity Determination Date, an amount equal to
the sum of: (i) the unrestricted cash and Cash Equivalents of the Company and
its Domestic Subsidiaries, (ii) the amount of the Borrowing Limit available to
Smithfield Receivables Funding LLC or any similar or corresponding term
governing the amount available to the Company or its Subsidiaries for borrowing
under any refinancing or replacement of the Receivables Securitization and
(iii) the amount of Availability under the ABL Credit Facility or any similar or
corresponding term governing the amount available to the Company or its
Subsidiaries for borrowing under any refinancing or replacement of the ABL
Credit Facility.

“Liquidity Determination Date” shall mean (i) in the case of any date occurring
on or prior to the 90th day following the Conversion Date, each Thursday (or if
such Thursday is not a Business Day, the first Business Day prior thereto) after
the Conversion Date, and (ii) in the case of any date thereafter, each Business
Day.

Section 2.5. LC Disbursements and Borrowings.

(a) The LC Disbursement outstanding as of 5:00 p.m. (New York time) on the
Conversion Date shall be deemed to be a single ABR Borrowing. Thereafter,
subject to Section 2.9, each Borrowing constituting the converted
LC Disbursement shall be comprised entirely of ABR Borrowings or Eurodollar
Borrowings as the Company may request in accordance herewith.

(b) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. Borrowings of more than one Type may be
outstanding at the same time; provided, that there shall not at any time be more
than a total of nine Eurodollar Borrowings outstanding.

 

LETTER OF CREDIT AGREEMENT, Page 13



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Agreement, the Company shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Termination
Date.

Section 2.6. Interest Elections.

(a) From and after the Conversion Date, the Company may elect to convert the
converted LC Disbursement to one or more Borrowings of different Types or to
continue any Borrowings of either Type and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.6. Subject to the other provisions hereof, the Company may elect
different options with respect to different Borrowings comprising portions of
the converted LC Disbursement, and each such portion shall be considered a
separate Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Issuer notifies the Company,
then (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing, and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period therefor.

(b) To make an election pursuant to this Section 2.6, the Company shall notify
the Issuer of such election by telephone by: (i) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed election and (ii) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed election. Each such telephonic request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Issuer of a written Interest Election Request and signed by the Company.

(c) Each telephonic and written Interest Election Request shall specify the
following information: the Borrowing to which such Interest Election Request
applies; the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; whether the resulting Borrowing
is to be an ABR Borrowing or a Eurodollar Borrowing; and if the resulting
Borrowing is a Eurodollar Borrowing, the Interest Period to be applicable
thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”. If any such
Interest Election Request requests a Eurodollar Borrowing but does not specify
an Interest Period, then the Company shall be deemed to have selected an
Interest Period of one month’s duration.

(d) If the Company fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, the Company shall be deemed to have selected to
continue such Eurodollar Borrowing with an Interest Period of one month’s
duration.

Section 2.7. Interest.

(a) If the Issuer shall make the LC Disbursement under the Letter of Credit,
then, unless the Company shall reimburse the same in full on the Draw Date, the
unpaid amount thereof shall bear interest, for each day from and including the
Draw Date to but excluding the earlier of (x) the date that the Company
reimburses the LC Disbursement in full and (y) the Conversion Date, at a rate
per annum equal to the Alternate Base Rate plus the Applicable Margin. If the
LC Disbursement is not reimbursed in full on or prior to the Conversion Date,
then from and including the Conversion Date and at all times thereafter, the
outstanding LC Disbursement shall continue to bear interest at the Alternate
Base Rate plus the Applicable Margin until fully paid, subject to any conversion
of a Borrowing to a Eurodollar Borrowing in accordance with Section 2.6.

 

LETTER OF CREDIT AGREEMENT, Page 14



--------------------------------------------------------------------------------

(b) Each ABR Borrowing shall bear interest at the Alternate Base Rate plus the
Applicable Margin. Each Eurodollar Borrowing shall bear interest at the Adjusted
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any LC Disbursement, any interest thereon,
any fee or other amount payable by the Company hereunder is not paid when due
(after giving effect, and subject, to Section 2.4(a) hereof), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to the sum
of the Alternate Base Rate plus the Applicable Margin plus two percent (2.0%).
Automatically when an Event of Default of the type described in Section 6.1
(g) or (h) exists (to the fullest extent permitted by law) and, at the election
of the Issuer, whenever any other Event of Default is continuing, all
outstanding Obligations shall bear interest at a rate per annum equal to the sum
of the Alternate Base Rate plus the Applicable Margin plus two percent (2.0%).

(d) Accrued interest on each ABR or Eurodollar LC Disbursement shall be payable
in arrears on each Interest Payment Date for such ABR or Eurodollar
LC Disbursement and on the Termination Date; provided that (i) interest accrued
pursuant to clause (c) of this Section 2.7 shall be payable on demand, (ii) in
the event of any repayment or prepayment of any LC Disbursement, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment; and (iii) in the event of any conversion of any
Eurodollar Borrowing prior to the end of the current Interest Period therefor,
accrued interest on such Borrowing shall be payable on the effective date of
such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Base Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate and Adjusted LIBO
Rate shall be determined by the Issuer, and such determination shall be
conclusive absent manifest error.

Section 2.8. Fees.

(a) The Company shall pay to the Issuer a drawing fee equal to one percent
(1.0%) of the aggregate principal amount of the LC Disbursements outstanding as
of 5:00 p.m. (New York time) on the Conversion Date, which drawing fee shall be
due and payable on the first Business Day following the Conversion Date.

(b) On the first anniversary of the Draw Date, the Company shall pay to the
Issuer a fee equal to one-half of one percent (0.50%) of the aggregate principal
amount of the LC Disbursements outstanding on such date.

(c) The Company shall pay to the Issuer from time to time such customary fees
and commissions for the amendment, presentation, or processing of the Letter of
Credit as the Issuer may then customarily charge to its customers for standby
letters of credit. Such fees and commissions shall be due and payable within ten
(10) days after written demand therefor.

(d) All fees payable hereunder or under the Fee Letter shall be paid on the
dates due, in immediately available funds, to the Issuer. Fees paid shall not be
refundable under any circumstances.

 

LETTER OF CREDIT AGREEMENT, Page 15



--------------------------------------------------------------------------------

Section 2.9. Alternate Rate of Interest; Break Funding Payments.

(a) If prior to the commencement of any Interest Period:

 

  (i) the Issuer determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or

 

  (ii) the Issuer determines (which determination shall be conclusive absent
manifest error) that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to the
Issuer of making or maintaining the LC Disbursements included in such Borrowing
for such Interest Period;

then the Issuer shall give notice thereof to the Company by telephone or
telecopy as promptly as practicable thereafter and, until the Issuer notifies
the Company that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or the continuation of any Borrowing as, a Eurodollar Borrowing, shall be
ineffective and (ii) all such Borrowings (unless prepaid) shall be continued as,
or converted to, an ABR Borrowing.

(b) In the event of (i) the payment of any principal of any Eurodollar
LC Disbursement other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (ii) the conversion of
any Eurodollar LC Disbursement other than on the last day of the Interest Period
applicable thereto, or (iii) the failure to convert, continue or prepay any
Eurodollar LC Disbursement on the date specified in any notice delivered
pursuant hereto, then, in any such event, the Company shall compensate the
Issuer for the loss, cost and expense attributable to such event. In the case of
a Eurodollar LC Disbursement, such loss, cost or expense to the Issuer shall be
deemed to include an amount determined by the Issuer to be the excess, if any,
of (y) the amount of interest which would have accrued on the principal amount
of such LC Disbursement had such event not occurred, at the Adjusted LIBO Rate
that would have been applicable to such LC Disbursement, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to convert or continue, for the period that would
have been the Interest Period for such LC Disbursement), over (z) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which the Issuer would bid were it to bid, at the commencement of
such period, for deposits of a comparable amount and period from other banks in
the Eurodollar market. A certificate of the Issuer setting forth any amount or
amounts that the Issuer is entitled to receive pursuant to this Section 2.9(b)
shall be delivered to the Company and shall be conclusive absent manifest error.
The Company shall pay the Issuer the amount shown as due on any such certificate
within ten days after receipt thereof.

Section 2.10. Increased Costs.

(a) If any Change in Law shall:

 

  (i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, or similar requirement against assets of, deposits with or for the account
of, or credit extended or financial accommodation provided by the Issuer (except
any such reserve requirement reflected in the Adjusted LIBO Rate);

 

LETTER OF CREDIT AGREEMENT, Page 16



--------------------------------------------------------------------------------

  (ii) subject the Issuer to any (or any increase in any) Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) with respect to this Agreement,
the Letter of Credit or any other LC Document; or

 

  (iii) impose on the Issuer or the London interbank market any other condition,
cost or expense affecting this Agreement, the Letter of Credit or any other
LC Document;

and the result of any of the foregoing shall be to increase the cost to the
Issuer of issuing or maintaining the Letter of Credit (or of maintaining its
obligation to issue the Letter of Credit) or any other Obligation, or to reduce
the amount of any sum received or receivable by the Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of the Issuer, the
Company will pay to the Issuer such additional amount or amounts as will
compensate the Issuer for such additional costs incurred or reduction suffered.

(b) If the Issuer determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on the
Issuer’s capital or on the capital of the Issuer’s holding company, if any, as a
consequence of this Agreement, the Letter of Credit, any other LC Document, or
the Commitment hereunder, to a level below that which the Issuer or the Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration the Issuer’s policies and the policies of the Issuer’s holding
company, in each case, with respect to capital adequacy), then from time to time
the Company will pay to the Issuer such additional amount or amounts as will
compensate the Issuer or the Issuer’s holding company for any such reduction
suffered.

(c) A certificate of the Issuer setting forth in reasonable detail calculations
of the amount or amounts necessary to compensate the Issuer or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay the Issuer the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of the Issuer to demand compensation pursuant
to this Section shall not constitute a waiver of the Issuer’s right to demand
such compensation; provided that the Company shall not be required to compensate
the Issuer pursuant to this Section for any increased costs incurred or
reductions suffered more than 270 days prior to the date that the Issuer
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of the Issuer’s intention to claim compensation therefor;
provided, further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270 day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.11. Taxes.

(a) Any and all payments by or on account of any Obligation of the Company under
any LC Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if the
Company shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then: (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Issuer receives an amount equal to the sum it would have received had no
such deductions been made; (ii) the Company shall make such deductions; and
(iii) the Company shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

LETTER OF CREDIT AGREEMENT, Page 17



--------------------------------------------------------------------------------

(b) Without limiting the provisions of paragraph (a) above, the Company shall
timely pay, or at the option of and upon written request from the Issuer timely
reimburse it for the payment of, any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) The Company shall indemnify the Issuer, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid or payable by the Issuer or required to
be withheld or deducted from a payment to the Issuer, and any penalties,
interest and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth in reasonable detailed calculations of the amount of such payment
or liability delivered to the Company by the Issuer shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Company to a Governmental Authority, the Company shall deliver to the
Issuer the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Issuer.

(e) For so long as the Issuer is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Company is
resident for tax purposes (or any treaty to which such jurisdiction is a party)
with respect to payments under any LC Document, the Issuer shall deliver to the
Company at the time or times prescribed by applicable law or reasonably
requested by the Company, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, the Issuer, if
requested by the Company, shall deliver such other documentation prescribed by
applicable law or as will enable the Company to determine whether or not the
Issuer is subject to backup withholding or information reporting requirements.
The Issuer agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company in writing of its legal
inability to do so. Notwithstanding anything to the contrary in the preceding
three sentences, the completion, execution and submission of such documentation
shall not be required if in the Issuer’s reasonable judgment such completion,
execution or submission would subject the Issuer to any material unreimbursed
costs or expenses or would materially prejudice the legal or commercial position
of the Issuer.

(f) If a payment made to the Issuer under any LC Document would be subject to
U.S. federal withholding Tax imposed by FATCA if the Issuer were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), the Issuer
shall deliver to the Company at the time or times prescribed by law and at such
time or times reasonably requested by the Company such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Company as
may be necessary for the Company to comply with its obligations under FATCA and
to determine that the Issuer has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this paragraph (f), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(g) If the Issuer determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.11, it shall pay to the Company an amount equal to
such refund (but only to the extent of the indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket

 

LETTER OF CREDIT AGREEMENT, Page 18



--------------------------------------------------------------------------------

expenses (including Taxes) of the Issuer and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). The Company, upon the request of the Issuer, shall repay to the Issuer
the amount paid over pursuant to this Section 2.11(g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that the Issuer is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.11(g), in
no event will the Issuer be required to pay any amount to the Company pursuant
to this Section 2.11(g) the payment of which would place the Issuer in a less
favorable net after-Tax position than the Issuer would have been in if the Tax
subject to indemnification payments or additional amounts with respect to such
Tax had never been paid. This Section 2.11(g) shall not be construed to require
the Issuer to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the Company or any other Person.

Section 2.12. Payments Generally.

Except as otherwise provided herein, the Company shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or otherwise) or under any other LC Document
by 12:00 Noon, New York City time, on the date when due, in immediately
available funds in Dollars, without set-off, deduction or counterclaim. Unless
expressly otherwise provided in the applicable LC Document, all such payments
shall be made to the Issuer pursuant to the Wire Transfer Instructions.

Section 2.13. Mitigation Obligations; Designation of a Different Issuing Office.

If the Issuer requests compensation under Section 2.10, or if the Company is
required to pay any additional amount to the Issuer or any Governmental
Authority for the account of the Issuer pursuant to Section 2.11, then the
Issuer shall use reasonable efforts to designate a different issuing office for
the Letter of Credit hereunder or to assign its rights and obligations hereunder
to another of its offices or branches if, in the judgment of the Issuer, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 2.10 or 2.11, as the case may be, in the future and (b) would not
subject the Issuer to any unreimbursed cost or expense and would not otherwise
be disadvantageous to the Issuer; provided that, upon any such change in any
lending office or assignment, the Issuer shall provide or cause to be delivered
to the Company the appropriate forms specified in and to the extent required by
Section 2.11. The Company hereby agrees to pay all reasonable costs and expenses
incurred by the Issuer in connection with any such designation or assignment.

Section 2.14. Returned Payments.

If after receipt of any payment which is applied to the payment of all or any
part of the Obligations, the Issuer is for any reason compelled to surrender
such payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the Issuer.
The provisions of this Section 2.14 shall be and remain effective
notwithstanding any contrary action which may have been taken by the Issuer in
reliance upon such payment or application of proceeds. The provisions of this
Section 2.14 shall survive the termination of this Agreement.

 

LETTER OF CREDIT AGREEMENT, Page 19



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS

Section 3.1. Conditions to Effectiveness.

The Commitment of the Issuer shall not become effective until the date on which
each of the following conditions is satisfied (or waived in writing by the
Issuer) (such date, the “Effective Date”):

(a) The Issuer (or its counsel) shall have received from the Company either
(i) a counterpart of each of this Agreement and the Fee Letter signed by the
Company or (ii) written evidence satisfactory to the Issuer (which may include
telecopy or other electronic transmission of signed signature pages) that the
Company has signed a counterpart of each of this Agreement and the Fee Letter;

(b) The Issuer (or its counsel) shall have received a favorable written opinion
(addressed to the Issuer and dated the Effective Date) of counsel for the
Company, addressing the matters relating to the Company set forth in Sections
4.1, 4.2, and 4.3 of this Agreement and covering such other matters relating to
the Company, this Agreement, the Letter of Credit, the other LC Documents or the
other Transactions as the Issuer shall reasonably request (and the Company
hereby requests such counsel to deliver such opinion);

(c) The Issuer (or its counsel) shall have received a certificate of the
Secretary or Assistant Secretary of the Company (i) attaching true, correct and
complete copies of the Company’s articles of incorporation, the Company’s bylaws
and the resolutions adopted by the board of directors of the Company evidencing
the Company’s power and authority to enter into this Agreement and the other
LC Documents and (ii) certifying the incumbency, power and authority of each
signatory to execute this Agreement and each other LC Document on behalf of the
Company, and the genuineness of the specimen signature of each such signatory;

(d) The Issuer (or its counsel) shall have received a good standing certificate
of the Company issued by the Secretary of State of the State of Virginia as of a
date not earlier than June 27, 2013;

(e) The Issuer shall have received reimbursement or payment of all fees and
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder;

(f) The representations and warranties of the Company set forth in this
Agreement and the LC Documents shall be true and correct in all material
respects (or, in the case of any representation and warranty qualified by
materiality, in all respects) on and as of the date hereof except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date, or, in the case of any representation
and warranty qualified by materiality, in all respects as of such earlier date);
and

(g) No Default shall exist immediately prior to the Effective Date.

Notwithstanding the foregoing, the Commitment shall not become effective unless
each of the foregoing conditions is satisfied (or waived in writing by the
Issuer) at or prior to 5:00 p.m., New York City time, on or before July 12,
2013. The Issuer shall notify the Company of the Effective Date and such notice
shall be conclusive and binding.

 

LETTER OF CREDIT AGREEMENT, Page 20



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Issuer that:

Section 4.1. Organization; Powers.

Each of the Company and its Subsidiaries is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

Section 4.2. Authorization; Enforceability.

The Transactions are within the Company’s corporate powers and have been duly
authorized by all necessary corporate and, if required, shareholder action. Each
of this Agreement and the other LC Documents has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 4.3. Governmental Approvals; No Conflicts.

The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Company or any of its Subsidiaries or any order
of any Governmental Authority, (c) are permitted by the Receivables
Securitization, the ABL Credit Facility and the Public Bond Documents and will
not otherwise violate or result in a default under any of the Public Bond
Documents, the ABL Credit Facility, the Receivables Securitization, or any other
indenture, agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries.

Section 4.4. Financial Condition; No Material Adverse Change.

(a) The Company has heretofore furnished to the Issuer its consolidated balance
sheet, statements of income, shareholders equity and cash flows and pro forma
information as of and for the Fiscal Year ended April 28, 2013, reported on by
Ernst & Young LLP, independent public accountants. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments.

(b) Since April 28, 2013, there has been no event, development or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect.

(c) The Company does not have on the date of this Agreement any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments in each case
that are material, except as referred to or reflected in the balance sheets as
at April 28, 2013.

 

LETTER OF CREDIT AGREEMENT, Page 21



--------------------------------------------------------------------------------

Section 4.5. Properties.

(a) The Company and its Subsidiaries has good and indefeasible title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes, free of all Liens other than those
permitted by the Term Loan Agreement.

Section 4.6. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which an adverse determination is reasonably likely and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement, the
other LC Documents or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any of the Environmental Laws or to obtain, maintain or comply with any
permit, license or other approval required under any of the Environmental Laws,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.

Section 4.7. Compliance with Laws and Agreements.

Each of the Company and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default or Event of Default has occurred and is continuing.

Section 4.8. Investment Company Status.

Neither the Company nor any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

Section 4.9. Taxes.

Each of the Company and its Subsidiaries has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Company or such Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

Section 4.10. ERISA.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87), individually and in the aggregate, did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan or Plans by an amount which could
reasonably be expected to result in a Material Adverse Effect.

 

LETTER OF CREDIT AGREEMENT, Page 22



--------------------------------------------------------------------------------

Section 4.11. Disclosure.

The Company and its Subsidiaries have disclosed to the Issuer all agreements,
instruments and corporate or other restrictions to which they are subject, and
all other matters known to them, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

Section 4.12. Solvency.

Immediately after giving pro forma effect to the Indebtedness of the Company to
be incurred hereunder, pro forma effect to all Indebtedness of the Company to be
incurred in connection with the Acquisition and all repayments of Indebtedness
of the Company to be repaid in connection with the Acquisition: (a) the fair
value of the assets of the Company, at a fair valuation, will exceed its debts
and liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Company will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Company will be able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Company will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date including, without limitation, after giving effect to the
Acquisition and the transactions related thereto. The Company does not intend,
and does not believe that it will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing of and amounts of cash to
be received by it (whether from anticipated refinancings, asset sales, capital
contributions or otherwise) and the timing of the amounts of cash to be payable
on or in respect of its Indebtedness.

ARTICLE V

COVENANTS

Section 5.1. Use of Letter of Credit.

The Company or the Merger Sub shall request the issuance of the Letter of Credit
for the account of the Company hereunder solely to support the Company’s
obligations arising in connection with the Merger Agreement and the transactions
contemplated thereby.

Section 5.2. Amendments to Merger Agreement.

The Company will not amend or modify the Merger Agreement in a manner that is
material and adverse to the Issuer unless otherwise consented in writing by the
Issuer (which consent shall not be unreasonably withheld or delayed). The
Company and the Issuer agree that any change in the purchase price set forth in
the Merger Agreement (as in effect on the Effective Date) by an amount equal to
five percent (5.0%) or more of such purchase price shall require the consent of
the Issuer, such consent not be unreasonably withheld or delayed; provided,
however, no consent of the Issuer shall be required if the purchase price is
increased by five percent (5.0%) or more but such increase in excess of five
percent (5.0%) will be funded solely with equity from Shuanghui and not by the
assumption or incurrence of Indebtedness by the Company.

 

LETTER OF CREDIT AGREEMENT, Page 23



--------------------------------------------------------------------------------

Section 5.3. Payments in connection with Acquisition.

The Company shall not permit the aggregate amount of (a) the LC Disbursement,
(b) funds drawn under the ABL Credit Facility and under the Receivables
Securitization, and (c) cash-on hand of the Company, in each case, which are
used to fund the Merger (as defined in the Merger Agreement) and the other
transactions related thereto (including the repayment of indebtedness and the
repurchase of capital stock in connection therewith) to exceed $800,000,000.

ARTICLE VI

EVENTS OF DEFAULT; REMEDIES

Section 6.1. Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a) the Company shall fail to reimburse or pay any principal of any
LC Disbursement (after giving effect to the conversion contemplated by
Section 2.4(a), if applicable) when and as the same shall become due and
payable, whether at the due date thereof or upon acceleration or otherwise;

(b) the Company shall fail to pay any interest or any fee or any other amount
(other than an amount referred to in Section 6.1(a)) payable under this
Agreement or under any other LC Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five or
more days;

(c) any representation, warranty or certification made or deemed made by or on
behalf of the Company or the Merger Sub in or in connection with this Agreement
or any other LC Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other LC Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) the Company fails to comply with Section 5.1, 5.2 or 5.3 of this Agreement;

(e) the Company defaults in the performance of or a breach of any other covenant
or agreement in this Agreement or any other LC Document (other than those
referred to in clauses (a), (b), (c), or (d) above), and such breach or default
continues for a period of thirty (30) days after the Company receives written
notice thereof from the Issuer;

(f) if any LC Disbursement is outstanding (i) the occurrence of any “Event of
Default” as defined in the Term Loan Agreement or (ii) any material provision of
the Term Loan Agreement for any reason ceases to be valid, binding and
enforceable in accordance with its terms (or the Company shall challenge the
enforceability of the Term Loan Agreement or shall assert in writing, or engage
in any action or inaction based on any such assertion, that any provision of any
of the Term Loan Agreement has ceased to be or otherwise is not valid, binding
and enforceable in accordance with its terms);

 

LETTER OF CREDIT AGREEMENT, Page 24



--------------------------------------------------------------------------------

(g) the Company or a Significant Subsidiary pursuant to or within the meaning of
any Bankruptcy Law: (i) commences a voluntary case; (ii) consents to the entry
of an order for relief against it in an involuntary case; (iii) consents to the
appointment of a Custodian of it or for any substantial part of its property;
(iv) makes a general assignment for the benefit of its creditors; or (v) takes
any comparable action under any foreign laws relating to insolvency;

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that: (i) is for relief against the Company or any Significant
Subsidiary in an involuntary case; (ii) appoints a Custodian of the Company or
any Significant Subsidiary or for any substantial part of its property;
(iii) orders the winding up or liquidation of the Company or any Significant
Subsidiary; or (iv) any similar relief is granted under any foreign laws and the
order, decree or relief remains unstayed and in effect for 60 days; or

(i) any material provision of any LC Document for any reason ceases to be valid,
binding and enforceable in accordance with its terms (or the Company shall
challenge the enforceability of any LC Document or shall assert in writing, or
engage in any action or inaction based on any such assertion, that any provision
of any of the LC Documents has ceased to be or otherwise is not valid, binding
and enforceable in accordance with its terms).

Section 6.2. Remedies.

Upon the occurrence of an Event of Default (other than an Event of Default with
respect to the Company described in clause (g) or (h) of Section 6.1) and at any
time thereafter during the continuance of such event, the Issuer may, by written
notice to the Company:

(a) declare all Obligations then outstanding to be due and payable, and
thereupon the Obligations shall immediately become due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Company; and

(b) if the Letter of Credit is then issued and outstanding, require the Company
to deposit within one (1) Business Day after such notice, into an account
established and maintained on the books and records of the Issuer, which account
may be a “securities account” (within the meaning of Section 8-501 of the UCC),
in the name of the Issuer and for the benefit of the Issuer (the “LC Collateral
Account”), an amount in immediately available funds in Dollars equal to 105% of
the LC Exposure as of such date plus any accrued and unpaid interest thereon.
Such deposits shall be held by the Issuer as collateral for the LC Exposure
under this Agreement and for the payment and performance of the Obligations, and
for this purpose the Issuer shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the LC Collateral Account, the LC
Collateral Account shall be subject to a deposit account control agreement or
securities account control agreement, in form acceptable to the Issuer, and the
Company hereby grants a security interest to the Issuer in the LC Collateral
Account and in any financial assets (as defined in the UCC) or other property
held therein. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the Issuer
and at the Company’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in the LC
Collateral Account. Moneys and financial assets in the LC Collateral Account
shall be applied by the Issuer to reimburse the LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Company for the LC Exposure
at such time. The Issuer shall cause all such cash collateral (to the extent not
applied as aforesaid) to be returned to the Company within three Business Days
after the applicable Event of Default shall have been cured or waived. The
Company will, at its expense, execute and deliver any and all further documents,
agreements and instruments, and take all such further actions (including any
filing or recording of financing statements or other documents in connection
with cash collateral delivered pursuant hereto), which the Issuer may reasonably
request to grant, preserve, protect or perfect the Lien of the Issuer on the LC
Collateral Account or the validity or priority of such Lien.

 

LETTER OF CREDIT AGREEMENT, Page 25



--------------------------------------------------------------------------------

In case of any event with respect to the Company described in clause (g) or
(h) of Section 6.1, the Obligations shall automatically become due and payable
and the obligation of the Company to cash collateralize the LC Exposure and
accrued and unpaid interest thereon as aforesaid shall automatically become due
and effective, in each case without further act of the Issuer and without any
presentment, demand, protest, notice of any kind, all of which are hereby waived
by the Company. In the event of acceleration or cash collateralization because
an Event of Default set forth in clause (f) (i) (as a result of an “Event of
Default” (as defined in the Term Loan Agreement) described in clause (h) of
Article VIII of the Term Loan Agreement) above has occurred and is continuing,
such acceleration and cash collateralization shall be automatically rescinded
and annulled if the event triggering such Event of Default shall be remedied or
cured by the Company and/or the relevant Significant Subsidiaries or waived by
the holders of the relevant Indebtedness within 60 days after the declaration of
acceleration with respect thereto. In addition, if any Event of Default shall
exist, the Issuer may exercise any and all rights and remedies afforded by
applicable law, by any of the LC Documents, by equity, or otherwise.

ARTICLE VII

MISCELLANEOUS

Section 7.1. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to clause (b) of this Section 7.1), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or by other electronic transmission, as
follows:

 

  (i) if to the Company at:

Smithfield Foods, Inc.

200 Commerce Street

Smithfield, VA 23430

Attention: Robert Manly (Telecopy No. 757-365-3025)

and Ken Sullivan (Telecopy No. 757-365-3018);

 

  (ii) if to the Issuer at:

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,

“Rabobank Nederland”, New York Branch

245 Park Avenue

New York, NY 10167

Attention: Trade Services Department

Fax: 201-499-5479

Phone: 212-574-7315

 

LETTER OF CREDIT AGREEMENT, Page 26



--------------------------------------------------------------------------------

With a copy to:

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,

“Rabobank Nederland”, New York Branch

15305 N. Dallas Parkway, Suite 1250

Addison, TX 75001

United States of America

Attention: James V. Kenwood

Telecopy (972) 419-6315

Telephone: (972) 419-5282

(b) Communications to the Issuer hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Issuer;
provided that the foregoing shall not apply to notices under Article II unless
otherwise agreed by the Issuer (it being understood that such agreement may be
limited to particular notices or communications). The Issuer or the Company may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 7.2. Waivers; Amendments.

No failure or delay by the Issuer in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Issuer
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. Neither this Agreement nor any other LC Document nor
any provision hereof or thereof may be waived, amended or modified except
pursuant to an agreement in writing entered into by the Company and the Issuer,
and then only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the issuance of the Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Issuer may have had notice or knowledge thereof at the
time.

Section 7.3. Expenses; Indemnity; Waiver.

(a) The Company agrees to pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Issuer, including the reasonable fees and disbursements
of its counsel, in connection with the preparation and administration of this
Agreement and the other LC Documents or any amendments, modifications or waivers
of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) in addition to, but
without duplication of, any fees payable to the Issuer pursuant to
Section 2.8(c), all reasonable and documented out-of-pocket expenses incurred by
the Issuer connection with the issuance, amendment, extension or other
modification of the Letter of Credit or any demand for payment thereunder,
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Issuer, including the fees and reasonable disbursements of any counsel for the
Issuer, in connection with the enforcement or protection of its rights in
connection with this Agreement, the Letter of Credit and the other LC Documents,
including in connection with any workout, restructuring or negotiations in
respect thereof and (iv) all taxes, assessments and other charges, if any,
imposed by a Governmental Authority and incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated
hereby or any other LC Document.

 

LETTER OF CREDIT AGREEMENT, Page 27



--------------------------------------------------------------------------------

(b) The Company hereby indemnifies the Issuer and each of its Related Parties
(each such Person being an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any other LC Document or any agreement or instrument contemplated
hereby or thereby (including, without limitation, that certain letter agreement
dated the date hereof among the Company, the Issuer and the Merger Sub), the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, and the acceptance of a Request from the Merger
Sub, (ii) the Letter of Credit or the use of the proceeds therefrom (including
any refusal by the Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of the Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on, at, to or from any property currently or
formerly owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries and (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined in a final and non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 7.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.

(c) To the extent permitted by applicable law, the Company shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any other LC Document, the Transactions, the Letter of Credit or
the use of the proceeds thereof.

(d) All amounts due under this Section 7.3 shall be payable within ten (10) days
after written demand therefor.

Section 7.4. Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that the Company may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Issuer
(and any attempted assignment or transfer by the Company without such consent
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of the Issuer) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

LETTER OF CREDIT AGREEMENT, Page 28



--------------------------------------------------------------------------------

Section 7.5. Survival.

All covenants, agreements, certifications, representations and warranties made
by the Company herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the Issuer and shall survive the execution and delivery of this
Agreement and the issuance of the Letter of Credit, regardless of any
investigation made by the Issuer or on its behalf and notwithstanding that the
Issuer may have had notice or knowledge of any Default or incorrect
certification, representation or warranty at the time the Letter of Credit is
issued hereunder, and shall continue in full force and effect until the Full
Satisfaction of the Obligations. The provisions of Sections 2.10, 2.11, 2.14 and
7.3 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the expiration of the
Letter of Credit, the repayment of the LC Disbursements and other Obligations or
the termination of this Agreement or any provision thereof.

Section 7.6. Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, and all
of which when taken together shall constitute a single contract. This Agreement
and the other LC Documents constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page to this Agreement by telecopy or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 7.7. Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 7.8. Right of Setoff.

If an Event of Default shall have occurred and be continuing, the Issuer and
each of its Affiliates are hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness or obligations at any time owing by the Issuer or
Affiliate to or for the credit or the account of the Company against any of and
all the Obligations of the Company now or hereafter existing under any
LC Document, irrespective of whether or not the Issuer shall have made any
demand and although such Obligations may be unmatured. The rights of the Issuer
under this Section are in addition to other rights and remedies (including other
rights of setoff) which the Issuer may have.

Section 7.9. Governing Law; Jurisdiction; etc.

(a) This Agreement shall be construed in accordance with, and all matters
arising out of or relating to this Agreement (whether in contract, tort or
otherwise) shall be governed by, the law of the State of New York, other than
those conflict of law provisions that would defer to the substantive laws of
another jurisdiction. This governing law election has been made by the parties
in reliance on Section 5-1401 of the General Obligations Law of the State of New
York, as amended (as and to the extent applicable), and other applicable law.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW

 

LETTER OF CREDIT AGREEMENT, Page 29



--------------------------------------------------------------------------------

YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Issuer may otherwise have to bring any action or proceeding relating to any
LC Document against the Company or its properties in the courts of any
jurisdiction.

(c) Each party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any LC Document in any court referred to in clause (b) of
this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party irrevocably consents to service of process in the manner provided
for notices in Section 7.1. Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

Section 7.10. WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LC DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 7.11. Headings.

Articles and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 7.12. Confidentiality.

The Issuer agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to

 

LETTER OF CREDIT AGREEMENT, Page 30



--------------------------------------------------------------------------------

keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement or the other LC Documents, (e) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the other LC Documents or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, (i) to any assignee of, or any prospective
assignee of, any of its rights or obligations under this Agreement or the other
LC Documents or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Company, (g) with the consent
of the Company or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 7.12 or
(ii) becomes available to the Issuer on a nonconfidential basis from a source
other than the Company. For the purposes of this Section, “Information” means
all information received from the Company relating to the Company’s business,
other than any such information that is available to the Issuer on a
nonconfidential basis prior to disclosure by the Company; provided, that, in the
case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 7.13. Interest Rate Limitation.

(a) No interest rate specified herein shall at any time exceed the Maximum Rate.
If at any time the interest rate (the “Contract Rate”) for any obligation under
the LC Documents shall exceed the Maximum Rate, thereby causing the interest
accruing on such obligation to be limited to the Maximum Rate, then any
subsequent reduction in the Contract Rate for such obligation shall not reduce
the rate of interest on such obligation below the Maximum Rate until the
aggregate amount of interest accrued on such obligation equals the aggregate
amount of interest which would have accrued on such obligation if the Contract
Rate for such obligation had at all times been in effect. As used herein, the
term “Maximum Rate” means at any time the maximum rate of nonusurious interest
under applicable law that the Issuer may charge the Company. The Maximum Rate
shall be calculated in a manner that takes into account any and all fees,
payments, and other charges contracted for, charged, or received in connection
with the LC Documents that constitute interest under applicable law. Each change
in any interest rate provided for herein based upon the Maximum Rate resulting
from a change in the Maximum Rate shall take effect without notice to the
Company at the time of such change in the Maximum Rate.

(b) No provision of any LC Document shall require the payment or the collection
of interest in excess of the maximum amount permitted by applicable law. If any
excess of interest in such respect is hereby provided for, or shall be
adjudicated to be so provided, in any LC Document or otherwise in connection
with the Transactions, the provisions of this Section shall govern and prevail
and neither the Company nor its successors or permitted assigns shall be
obligated to pay the excess amount of such interest or any other excess sum paid
for the use, forbearance, or detention of amounts owing pursuant hereto. In the
event the Issuer receives, collects, or applies as interest any such sum, such
amount which would be in excess of the maximum amount permitted by applicable
law shall be applied as a payment and reduction of the principal of the
obligations outstanding hereunder, and, if the principal of the obligations
outstanding hereunder has been paid in full, any remaining excess shall
forthwith be paid to the Company. In determining whether or not the interest
paid or payable exceeds the Maximum Rate, the Company and the Issuer shall, to
the extent permitted by applicable law, (a) characterize any non-principal
payment as an expense, fee, or premium rather than as interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the entire contemplated term of the obligations outstanding hereunder
so that interest for the entire term does not exceed the Maximum Rate.

 

LETTER OF CREDIT AGREEMENT, Page 31



--------------------------------------------------------------------------------

Section 7.14. Construction.

Each of the Company (by its execution of the LC Documents) and the Issuer
acknowledges that it has had the benefit of legal counsel of its own choice and
has been afforded an opportunity to review the LC Documents with its legal
counsel and that the LC Documents shall be construed as if jointly drafted by
the parties thereto.

Section 7.15. Equitable Relief.

The Company recognizes that in the event the Company fails to pay, perform,
observe, or discharge any or all of the obligations under the LC Documents, any
remedy at law may prove to be inadequate relief to the Issuer. The Company
therefore agrees that the Issuer shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.

Section 7.16. No Fiduciary Duty.

All attorneys, accountants, appraisers, and other professional Persons and
consultants retained by the Issuer shall have the right to act exclusively in
the interest of the Issuer and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Company, its shareholders or any other Person. The
relationship between the Company on the one hand and the Issuer on the other is
solely that of an account party and a provider of financial accommodation, and
the Issuer has no fiduciary or other special relationship with the Company, and
no term or condition of any of the LC Documents shall be construed so as to deem
the relationship between the Company on the one hand and the Issuer on the other
to be otherwise.

Section 7.17. USA PATRIOT Act Notice.

The Issuer hereby notifies the Company that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow the Issuer to identify the Company
in accordance with the Act. The Company shall, and shall cause each of its
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the Issuer to
maintain compliance with the Act.

[SIGNATURE PAGE FOLLOWS]

 

LETTER OF CREDIT AGREEMENT, Page 32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the each of the parties hereto has caused this Agreement to
be duly executed and delivered by its officer or officers thereunto duly
authorized as of the date first above written.

 

Company:

 

SMITHFIELD FOODS, INC.

By:   /s/ Timothy Dykstra

Name: Timothy Dykstra

Title:   Vice President and Corporate Treasurer

 

Issuer:

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH

By:   /s/ James V. Kenwood

Name: James V. Kenwood

Title:   Managing Director

By:   /s/ Jeff Geisbauer

Name: Jeff Geisbauer

Title:   Executive Director

 

LETTER OF CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

to

LETTER OF CREDIT AGREEMENT

Form of Request

EXHIBIT A, Cover Page



--------------------------------------------------------------------------------

LETTER OF CREDIT REQUEST

                 , 2013

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,

“Rabobank Nederland”, New York Branch

245 Park Avenue

New York, NY 10167

Attention Trade Services Department

Fax: 201-499-5479

Phone: 212-574-7315

and

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,

“Rabobank Nederland”, New York Branch

15305 N. Dallas Parkway, Suite 1250

Addison, TX 75001

United States of America

Attention James V. Kenwood

Telecopy (972) 419-6315

Telephone: (972) 419-5282

Pursuant to Section 2.1 of the Letter of Credit Agreement dated as of July 12,
2013 (as in effect from time to time, the “Agreement”) between Smithfield Foods,
Inc., a Virginia corporation (the “Company”) and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as Issuer
(the “Issuer”), [the Company] [Sun Merger Sub, Inc., a Virginia corporation
(“Merger Sub”)] hereby requests the Letter of Credit to be issued (the
“Requested Action”) on the following terms:

 

  (a) Date of issuance:                  , 2013

 

  (b) Date of expiry: December 6, 2013

 

  (c) Amount (in Dollars): $750,000,000

 

  (d) Name and address of beneficiary:

Sun Merger Sub, Inc.

c/o Shuanghui International Holdings Limited

Room 7602B-7604A, 76 Floor

International Commerce Centre

1 Austin Road West, Kowloon

Hong Kong

Attention: Mr. Yang Zhijun

 

  (e) The form of the Letter of Credit is attached hereto as Annex I.

 

FORM OF REQUEST, Page 1



--------------------------------------------------------------------------------

With respect to the Requested Action, the undersigned officer of [the Company]
[Merger Sub] hereby represents, warrants and certifies to the Issuer that Merger
Sub reasonably expects that it will cause to be issued no later than August 2,
2013 at least $800,000,000 in unsecured notes, the proceeds of which will be
used to pay Indebtedness in connection with the Acquisition or otherwise fund
the Acquisition.

Capitalized terms used but not herein defined shall have the meanings given such
terms in the Agreement.

Dated:                  , 2013

 

[SMITHFIELD FOODS, INC.]

[SUN MERGER SUB, INC.]

By:    

Name:

Title:

 



--------------------------------------------------------------------------------

ANNEX I

To

LETTER OF CREDIT REQUEST

Form of Letter of Credit

 

ANNEX 1 TO LETTER OF CREDIT REQUEST, Cover Page



--------------------------------------------------------------------------------

FORM OF LETTER OF CREDIT

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH

245 Park Avenue

New York, NY 10167

Attention: Trade Services Department

Irrevocable Standby Letter of Credit

                 , 2013

Beneficiary:

Sun Merger Sub, Inc.

c/o Shuanghui International Holdings Limited

Room 7602B-7604A, 76 Floor

International Commerce Centre

1 Austin Road West, Kowloon

Hong Kong

Attention: Mr. Yang Zhijun

Applicant:

Smithfield Foods, Inc.

200 Commerce Street

Smithfield, VA 23430,

Attention: Robert Manly and Ken Sullivan

Re: Our Irrevocable Standby Letter of Credit No. [            ]

Ladies and Gentlemen:

We hereby issue in your favor this Irrevocable Standby Letter of Credit No.
[            ] (as amended from time to time, this “Letter of Credit”) in the
original amount of SEVEN HUNDRED FIFTY MILLION AND NO/100 UNITED STATES DOLLARS
(US$750,000,000.00) (such amount, as it may be subsequently decreased from time
to time as provided in paragraph 2 below, being referred to as the “Stated
Amount”) for the account of Smithfield Foods, Inc., a Virginia corporation (the
“Account Party”). This Letter of Credit is issued to Sun Merger Sub, Inc., a
Virginia corporation (the “Merger Sub” or “you”), in connection with the
transactions contemplated by that certain Agreement and Plan of Merger, dated as
of May 28, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Merger Agreement”) by and among Account Party, Merger Sub and
Shuanghui International Holdings Limited.

 

FORM OF LETTER OF CREDIT, Page 1



--------------------------------------------------------------------------------

1. We hereby irrevocably authorize you to draw on us, up to the Stated Amount
and in accordance with the terms and conditions set forth in this Letter of
Credit, as follows: in only one drawing by your sight draft drawn on us (in the
form of Annex 1 (Draft for Payment) hereto, the “Payment Draft”) completed and
signed by one of your Authorized Signatories (as defined in paragraph 8 below),
and accompanied by your drawing certificate (in the form of Annex 2 (Certificate
for Drawing) hereto, the “Drawing Certificate”; along with the Payment Draft,
the “Presentation Documents”), completed and signed by one of your Authorized
Signatories, in an amount not exceeding the Stated Amount.

2. The Stated Amount under this Letter of Credit shall be reduced upon our
honoring the Payment Draft presented by you pursuant to paragraph 1 above, in
which case the Stated Amount shall be automatically reduced to zero dollars ($0)
and subsequently closed. At such time, we shall be fully discharged of our
obligation under this Letter of Credit and we shall not thereafter be obligated
to make any further payments under this Letter of Credit.

3. Funds under this Letter of Credit are available to you as set forth in
paragraph 9 upon our receipt of the Presentation Documents, each of which shall
be dated no later than the date of its presentation, and shall be presented by
hand delivery, courier service, or facsimile to us, addressed to us as follows
(and at the following facsimile number (if presented by facsimile):

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH

245 Park Avenue

New York, NY 10167

Attention Trade Services Department

Facsimile No.: 914-304-9330

Presentation of the Presentation Documents by facsimile transmission to the
facsimile number noted above shall be as effective as delivery by hand. If a
presentation is made by facsimile transmission, you shall (i) provide telephone
notification thereof to us at 212-574-7315 prior to or simultaneously with the
sending of such facsimile transmission and (ii) send the original of the
Presentation Documents by overnight courier to our address noted above.
Notwithstanding the foregoing, our receipt of such telephone notice or original
documents shall not be a condition to payment or reduction of the Stated Amount.

We agree that we shall have no duty or right to inquire as to the basis, under
any underlying agreement between you and the Account Party or third parties or
otherwise, upon which you have determined to present to us any Payment Draft or
Drawing Certificate under this Letter of Credit.

If a demand for payment made by you hereunder on or before the expiration date
of this Letter of Credit does not, in any instance, conform to the terms and
conditions of this Letter of Credit, we shall give you notice that we are
refusing to honor such demand for payment, state in detail each discrepancy in
respect of which we refuse to honor such demand for payment, and that we are
holding any presented documents pending further instructions from you.

 

FORM OF LETTER OF CREDIT, Page 2



--------------------------------------------------------------------------------

4. Partial drawings are permitted under this Letter of Credit.

5. Multiple presentations are prohibited under this Letter of Credit.

6. This Letter of Credit is issued subject to the International Standby
Practices 1998, International Chamber of Commerce Publication No. 590 (the
“ISP”) and the laws of the State of New York.

7. This Letter of Credit expires on the earliest to occur of (i) 5:00 p.m. New
York City time on December 6, 2013, (ii) the date on which the Stated Amount is
reduced to $0.00, (iii) the third Business Day following the closing under the
Merger Agreement, or (iv) the date you surrender to us the original of this
Letter of Credit for cancellation together with your written consent to such
cancellation. There is no automatic renewal or extension of this Letter of
Credit. This Letter of Credit is not transferable.

8. As used in this Letter of Credit, the following terms have the following
meanings:

“Authorized Signatory” means anyone who purports to be one of your duly
authorized signatories.

“Business Day” means any day that is not Saturday, Sunday or other day on which
commercial banks in New York City, New York are authorized or required by law to
remain closed.

9. If we receive the Presentation Documents not later than the Presentment Time
(defined below) on any Presentment Date (defined below), we will honor the same
on the Presentment Date, not later than 5:00 p.m., New York City time, in
accordance with your payment instructions set forth in the Payment Draft. If we
receive the Presentation Documents after the Presentment Time on any Presentment
Date, we will honor the same not later than 5:00 p.m., New York City time, on
the Business Day immediately following the Presentment Date in accordance with
your payment instructions. The term “Presentment Time” shall mean 1:00 p.m. New
York City time, on any Presentment Date. The term “Presentment Date” shall mean
any Business Day on which the Presentation Documents are presented to us in
accordance with the terms hereof. Payment under this Letter of Credit will be
made by wire transfer, no later than 5:00 p.m., New York City time, on the day
on which we are to make payment to you hereunder, in same day funds.

10. This Letter of Credit sets forth in full our undertaking, and such
undertaking shall not in any way be modified, amended, amplified or limited by
reference to any document, instrument or agreement referred to herein (other
than the Presentation Documents), and any such reference shall not be deemed to
incorporate herein by reference any document, instrument or agreement (other
than the Presentation Documents).

11. Communications to us with respect to this Letter of Credit shall be in
writing and shall be presented to us by mail, courier service, hand delivery or
facsimile to us at the address specified in paragraph 3 above, specifically
referring to the number of this Letter of Credit.

 

FORM OF LETTER OF CREDIT, Page 3



--------------------------------------------------------------------------------

Very truly yours,

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH

BY      

Name:

Title:

BY      

Name:

Title:

 

FORM OF LETTER OF CREDIT, Page 4



--------------------------------------------------------------------------------

ANNEX 1

DRAFT FOR PAYMENT

Date:                 , 2013

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH

245 Park Avenue

New York, NY 10167

Attention Trade Services Department

Facsimile No.: 914-304-9330

Pay to the order of SUN MERGER SUB, INC. the sum of                             
and             /100 United States Dollars ($                    ) at sight,
drawn on COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH, as issuer of its Irrevocable Standby Letter of
Credit No. [            ] dated [            ] [    ], 2013. Please wire such
payment in immediately available funds to Account No.                  at
[Insert Name and wire instructions of the financial institution where such
account is maintained].

 

SUN MERGER SUB, INC. By:      

Name:

Title: Its Duly Authorized Signatory

 

ANNEX 1 TO FORM OF LETTER OF CREDIT, Solo Page



--------------------------------------------------------------------------------

ANNEX 2

CERTIFICATE FOR DRAWING

Date:                 , 2013

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH

245 Park Avenue

New York, NY 10167

Attention Trade Services Department

Facsimile No.: 914-304-9330

Ladies and Gentlemen:

The undersigned, a duly Authorized Signatory of Sun Merger Sub, Inc., a Virginia
corporation (the “Merger Sub”), hereby certifies to you with reference to your
Irrevocable Standby Letter of Credit No. [            ] dated [            ]
[    ], 2013 (as amended, the “Letter of Credit”; capitalized terms used herein
and not defined herein are being used herein as defined in the Letter of Credit)
issued by you in favor of the Merger Sub, as follows:

 

  (i) the amount of the draft accompanying this certificate in the form of Annex
1 to the Letter of Credit is $             (the “Payment Draft”);

 

  (ii) the Agreement and Plan of Merger, dated as of May 28, 2013, by and among
the Account Party, the Merger Sub and Shuanghui International Holdings Limited
has not been amended, restated, supplemented or otherwise modified since
July 12, 2013 in any manner that is material or adverse to you or, if any such
amendment, restatement, supplement or modification has occurred, you have
previously consented in writing to such amendment, restatement, supplement or
modification;

 

  (iii) the amount of the purchase price set forth in the Agreement and Plan of
Merger, dated as of May 28, 2013 by and among the Account Party, the Merger Sub
and Shuanghui International Holdings Limited has not been increased, reduced or
otherwise modified since July 12, 2013 by an amount equal to or greater than
five percent (5%) of such purchase price unless (A) the purchase price was
increased by five percent (5%) or more but such increase has been funded solely
with equity of Shuanghui International Holdings Limited or (B) you have
consented in writing to such increase, reduction or modification of the purchase
price;

 

  (iv) the Merger (as defined in the Merger Agreement) has been consummated, or
shall be consummated substantially concurrently with the honoring by you of the
Payment Draft (the “L/C Funding”), in accordance with the terms of the Merger
Agreement;

 

ANNEX 2 TO FORM OF LETTER OF CREDIT, Page 1



--------------------------------------------------------------------------------

  (v) the proceeds of the L/C Funding shall be used solely to finance the Merger
and the transactions contemplated by the Merger Agreement;

 

  (vi) the net proceeds from the offering of no less than US$800,000,000 in
unsecured notes by the Merger Sub have been, or substantially concurrently with
the L/C Funding shall be, released to the Merger Sub, and

 

  (vii) the aggregate amount of the L/C Funding plus the aggregate amount of
funds distributed by the Account Party to the Merger Sub from funds drawn under
the ABL Credit Facility (as defined in that certain Letter of Credit Agreement,
dated as of July 12, 2013 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “LC Agreement”), between you and the
Account Party), from the Receivables Securitization (as defined in the LC
Agreement) and from cash-on hand of the Account Party, which are used to fund
the Merger (as defined in the Merger Agreement) and the other transactions
related thereto (including the repayment of indebtedness therewith) does not
exceed US$800,000,000.

IN WITNESS WHEREOF, the Merger Sub has caused this certificate to be executed
and delivered on the date first above written by its Authorized Signatory.

 

SUN MERGER SUB, INC. By:      

Name:

Title: Its Duly Authorized Signatory

 

ANNEX 2 TO FORM OF LETTER OF CREDIT, Page 2



--------------------------------------------------------------------------------

EXHIBIT B

To

LETTER OF CREDIT AGREEMENT

Form of Interest Election Request

 

EXHIBIT B, Cover Page



--------------------------------------------------------------------------------

INTEREST ELECTION REQUEST

(LC Disbursements)

                 , 201    

Rabobank Nederland

15305 N. Dallas Parkway, Suite 1250

Addison, TX 75001

United States of America

Attention: James V. Kenwood

Telecopy (972) 419-6315

Telephone: (972) 419-5282

Ladies and Gentlemen:

This Interest Election Request (the “Request”) is being delivered pursuant to
that certain Letter of Credit Agreement (as amended, the “Agreement”) dated as
of July 12, 2013 between Smithfield Foods, Inc. (the “Company”) and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New York Branch
(the “Issuer”). All capitalized terms, unless otherwise defined herein, shall
have the same meanings as in the Agreement.

The Company hereby gives the Issuer notice pursuant to Section 2.6 of the
Agreement that the Company requests a conversion or continuation (a “Change”) of
the Borrowing or Borrowings specified on Schedule 1.

By its execution below, the Company represents and warrants to the Issuer that
no Default nor any Event of Default exists.

The instructions set forth herein are irrevocable. A telecopy of these
instructions shall be deemed valid and may be accepted and relied upon by the
Issuer as an original.

 

SMITHFIELD FOODS, INC. By:       Name:       Title:    

 

INTEREST ELECTION REQUEST, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 1

TO

INTEREST ELECTION REQUEST

 

Current Type
(ABR or

Eurodollar)

 

Current
Principal

Amount

 

Current Interest
Period

Expiration Date

 

Continue as

(Type)

 

Convert to

(Type)

 

New

Interest
Period

Length

         

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 1 TO INTEREST ELECTION REQUEST, Solo Page